Exhibit 10.4

 

EXECUTION VERSION

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This agreement (this “Amendment”) is made and entered into as of July 31, 2009
between L-1 Identity Solutions, Inc., a Delaware corporation (the "Company") and
Mark S. Molina (hereinafter referred to as the "Employee") and amends that
certain Employment Agreement dated August 29, 2006 between Viisage Technology,
Inc. and the Employee (the "Agreement"), which Agreement was assumed by the
Company on May 16, 2007.

 

WHEREFORE, the parties desire to extend the term of the Agreement and make
certain other amendments to the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
intending to be legally bound, the parties agree as follows:

 

1. Section 2.2 of the Agreement is amended and restated in its entirety as
follows:

 

“2.2 Term. The term of employment of Employee by the Company under this
Agreement shall commence on August 29, 2009 and continue for three years ending
on August 29, 2012 (the “Initial Term”), unless earlier terminated as provided
in this Agreement. Upon the expiration of the Initial Term, this Agreement shall
be automatically renewed for consecutive one-year terms, unless a party hereto
gives the other party written notice of non-renewal, which notice must be
received no later than 90 days prior to the expiration of the Term. The Initial
Term, together with any extension thereof, is referred to herein as the “Term.””

2. Section 2.4 of the Agreement is amended and restated in its entirety, as
follows:

“(a) Notwithstanding anything else in this Agreement, the Company may effect a
Termination Other Than For Cause at any time after giving at least thirty (30)
days notice to Employee of such termination or pay in lieu of such notice, and
Employee may effect a Resignation for Good Reason in accordance with procedures
set forth in Section 2.1(b). Upon the effective date of any Termination Other
Than For Cause or Resignation for Good Reason Employee shall immediately be paid
all earned but unpaid salary and all awarded but unpaid bonus for any completed
calendar year (a “Completed Year”), and all accrued but unpaid vacation pay, all
to the effective date of termination. In addition, Employee shall receive the
following: (A) notwithstanding any provision of any plan or agreement to the
contrary, all options to purchase common stock and other stock-based awards for
the benefit of Employee granted by the Company shall immediately vest and become
exercisable in full (and shall remain exercisable for the shorter of 36 months
after such termination, the expiration of the maximum original term of such
option or, so as to avoid the application of Section 409A of the Code to such
option, the tenth anniversary of the grant date of such option) and/or all
restrictions on such stock-based awards shall lapse, as applicable, (B) an
amount equal to the bonus awarded to the Employee for the most recent Completed
Year for which a bonus was determined by the Board of Directors of the Company
and, in the event of a Termination Other Than for Cause or Resignation for Good
Reason occurring after a Completed Year but prior to the determination by the
Board of Directors of the Company of the bonus for the Completed Year, a bonus
for the

 

--------------------------------------------------------------------------------



Completed Year in an amount not less than the target bonus referenced in Section
3.2 and set forth on Schedule A, and (C) an amount equal to 24 months of base
salary, at the monthly base salary rate in effect at the date of termination. In
addition, until the earlier of twelve (12) months following the effective date
of the Termination Other Than for Cause or Resignation for Good Reason, or when
provided by a successor employer, the Company shall make COBRA payments to
continue Employee’s medical, dental and vision benefits (or pay Employee an
amount equivalent to such COBRA payments) and shall make payments to continue
Employee’s term life insurance (or pay Employee an amount equivalent to the
premiums in effect prior to termination). Any amounts payable under subsections
(B) and (C) above shall be paid as follows: (i) so as to avoid the application
of Section 409A of the Code to such amounts, in the case of an effective date of
Termination Other Than For Cause or Resignation for Good Reason prior to January
1, 2010, the method of payment provided in this Agreement before the date of
this Amendment, and (ii) in the case of an effective date of Termination Other
Than For Cause or Resignation for Good Reason during the Term on or after
January 1, 2010, 50% within five business days of the termination date and 50%
on the first business day following the six month anniversary of the termination
date, and each such payment is hereby designated a “separate payment” for
purposes of Section 409A. Employee shall also receive such other benefits, if
any, as are set forth on Schedule A, but Employee shall not be paid any other
compensation or reimbursement of any kind, other than as required by law or
pursuant to the Company’s benefit plans or reimbursement of expenses incurred as
of the effective date of termination in accordance with Company policy. If any
Termination Other Than For Cause is the result of the death of Employee, all
payments payable under this Section 2.4 (other than life insurance benefits)
shall be paid to Employee’s heirs or legal representative.

(b)       If the Term is not renewed or extended for at least twelve (12) months
on any expiration of the Term, then Employee shall be entitled to all of the
payments and benefits described in Section 2.4(a) above as if the Company had
effected a Termination Other Than For Cause.”

3. Section 2.6(a) of the Agreement is amended and restated in its entirety as
follows:

“(a) [Reserved]”

4. The following new Section 2.6(b)(vii) is added to the Agreement:

 

“(iv)    So as to avoid the application of Section 409A of the Code to any
Gross-Up Payment, any Gross-Up Payment shall be made by the Company as required
but in no event later than the end of the year in which the underlying tax
payment was made.”

 

5. The Initial Annual Base Salary stated on Schedule A to the Agreement and
referred to in Section 3.1 of the Agreement is restated as "$345,000."

6. The first sentence with respect to the Annual Bonus stated on Schedule A to
the Agreement and referred to in Section 3.2 of the Agreement is restated as
"Employee shall be eligible for

 

2

--------------------------------------------------------------------------------



annual bonuses with a target amount of 60% of his base salary." In addition, a
new final sentence is hereby added to Section 3.2 of the Agreement as follows:

“Unless otherwise subject to a deferral election by the Employee which is valid
pursuant to Section 409A of the Code, any Bonus shall be paid as promptly as
practicable following the end of the calendar year and, so as to avoid the
application of Section 409A of the Code to the Bonus, in no event shall the
Company pay any Bonus later than two and one-half (2.5) months following the end
of the year in which the Employee’s right to the Bonus is no longer subject to a
substantial risk of forfeiture, as determined for purposes of Section 409A of
the Code.”

7. A new final sentence is added to Section 3.3 of the Agreement as follows:

“So as to avoid the application of Section 409A of the Code to benefits and
reimbursements received by Employee, (i) no benefit or payment due to the
Employee in respect of a fringe benefit shall be subject to liquidation or
exchange for another benefit or payment, and (ii) the amount reimbursed under a
fringe benefit arrangement in one calendar year shall not affect the amount
reimbursed under such arrangement in another calendar year, except that the
Company shall not be precluded from imposing a limit on the amount of expenses
that may be reimbursed under a medical reimbursement arrangement over some or
all of the period in which the arrangement remains in effect and (iii) expense
reimbursements shall be made by the Company on or before the last day of the
Employee’s taxable year following the taxable year in which the expense was
incurred.”

8. Section 4 of the Agreement is amended and restated in its entirety as
follows:

“4. Annual Performance Review. The Board of Directors of the Company shall
perform an annual review of Employee’s performance and, in its sole discretion,
may make appropriate adjustments in Employee’s annual base salary and determine
whether additional equity based compensation awards should be granted (it being
understood that any reduction in such annual base salary shall constitute
Resignation for Good Reason). Such annual review shall be conducted by the Board
after the Company’s year-end results have become available (it is contemplated
that such review shall occur in or near to March of each year), and any
increases in Base Salary determined at such time shall be retroactive to January
1 of the year of determination. In addition, any increases in Base Salary
determined by the Board as part of its 2010 annual review (i.e. after the
Company’s 2009 year-end results have become available) shall be retroactive to
August 29, 2009. Employee shall receive a lump sum payment in respect of all
such retroactive adjustments.”

9. Section 6.10 of the Agreement is amended and restated in its entirety as
follows:

“6.10.  Section 409A of the Code. It is the intention of the parties to this
Agreement that no payment or entitlement pursuant to this Agreement give rise to
any adverse tax consequences to the Employee under Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance thereunder,
including that issued

 

 

3

--------------------------------------------------------------------------------



after the date hereof, and the Agreement shall be interpreted to that end and
consistent with that objective.”

 

10. In the event of any inconsistency between the terms of the Agreement,
including Schedule A thereto, and the terms of this Amendment, the terms of this
Amendment shall govern; provided, however, that this Amendment shall govern the
terms of employment commencing on August 29, 2009 and prior to such date the
terms of the Agreement prior to this Amendment shall govern.

[Signature Page Follows]

 

 

 

 

4

--------------------------------------------------------------------------------



 

This agreement has been executed and delivered as of the date first above
written.

 

L-1 IDENTITY SOLUTIONS, INC.

 

 

/s/ Robert V. LaPenta

By:

Robert V. LaPenta

Title:

Chairman, President and Chief Executive Officer

 

 

EXECUTIVE

 

/s/ Mark S. Molina

Mark S. Molina

 

 

 

 

 

 

5

 